DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 31, 2020 and April 15, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim rejections - 35 U.S.C. §112(b)

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 10 recites the limitation “generate a high-resolution image using super resolution”. How does “super resolution” generate a high-resolution image? How is “super resolution” used, i.e. what steps are taken, to generate a high-resolution image? The term “super resolution” as recited is vague and indefinite. Furthermore the claim is lacking an essential and critical element and is thus incomplete.
Claim 8, line 10 recites the limitation “generating … a high-resolution image using super resolution”. How does “super resolution” generate a high-resolution image? How is “super resolution” used, i.e. what steps are taken, to generate a high-resolution image? The term “super resolution” as recited is vague and indefinite. Furthermore, the claim is lacking an essential and critical element and is thus incomplete.
Claim 15, line 9 recites the limitation “generate a high-resolution image using super resolution”. How does “super resolution” generate a high-resolution image? How is “super resolution” used, i.e. what steps are taken, to generate a high-resolution image? The term “super resolution” as recited is vague and indefinite. Furthermore, the claim is lacking an essential and critical element and is thus incomplete.
Claims 2-7, 9-14 and 16-20 variously depend from an indefinite base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10 ,12, 14-17 and 19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Michaeli et al. (U.S. Patent Application Publication No. US 2014/0354886 A1) (hereafter referred to as “Michaeli”).  
With regard to claim 1, Michaeli describes at least one imaging sensor configured to capture a burst of image frames (see Figure 9A, element 904 and refer for example to paragraphs [0162], [0163] and [0195]); and at least one processor coupled to the at least one imaging sensor (see Figure 9A, element 901 and refer for example to paragraphs [0162] and [0163]), the at least one processor is configured to generate a low-resolution image from the burst of image frames (refer for example to paragraphs [0032], [0049] through [0060], and paragraph [0100]); estimate a blur kernel based on the burst of image frames (refer for example to paragraphs [0031] through [0033] and paragraphs [0040] and [0041]); perform deconvolution on the low-resolution image using the blur kernel to generate a deconvolved image (refer for example to paragraph [0045]); and generate a high-resolution image using super resolution on the deconvolved image (refer for example to paragraph [0100]).
As to claim 2, Michaeli describes wherein the at least one processor is further configured to iteratively perform deconvolution and super resolution on the low-resolution image in order to generate the high-resolution image (refer for example to paragraph [0045]).
In regard to claim 3, Michaeli describes wherein the at least one processor is further configured to set a noise level to suppress artifacts of the deconvolution (refer for example to paragraphs [0075] and [0076]).
With regard to claim 5, Michaeli describes wherein the at least one processor is configured to approximate the blur kernel using a parameterized anisotropic Gaussian function that is consistent with an average blur kernel estimated from the burst of image frames (refer for example to paragraphs [0047], [0062], [0091], and to paragraphs [0138] through [0140]).
As to claim 7, Michaeli describes wherein the at least one processor is further configured to generate an average blur kernel from a plurality of blur kernels estimated from a plurality of patches and approximated by a parameterized anisotropic Gaussian function (refer for example to paragraphs [0138] through [0140]).
In regard to claim 8, Michaeli describes capturing, using at least one imaging sensor of an electronic device, a burst of image frames (see Figure 9A, element 904 and refer for example to paragraphs [0162], [0163] and [0195]); generating, using at least one processor of the electronic device, a low-resolution image from the burst of image frames (refer for example to paragraphs [0032], [0049] through [0060], and paragraph [0100]); estimating, using the at least one processor, a blur kernel based on the burst of image frames (refer for example to paragraphs [0031] through [0033] and paragraphs [0040] and [0041]); performing, using the at least one processor, deconvolution on the low-resolution image using the blur kernel to generate a deconvolved image (refer for example to paragraph [0045]); and generating, using the at least one processor, a high-resolution image using super resolution on the deconvolved image (refer for example to paragraph [0100]).
With regard to claim 9, Michaeli describes iteratively performing deconvolution and super resolution on the low-resolution image in order to generate the high-resolution image (refer for example to paragraph [0045]).
As to claim 10, Michaeli describes setting a noise level to suppress artifacts of the deconvolution (refer for example to paragraphs [0075] and [0076]).
As to claim 12, Michaeli describes approximating the blur kernel using a parameterized anisotropic Gaussian function that is consistent with an average blur kernel estimated from the burst of image frames (refer for example to paragraphs [0047], [0062], [0091], and to paragraphs [0138] through [0140]). 
With regard to claim 14, Michaeli describes generating an average blur kernel from a plurality of blur kernels estimated from a plurality of patches and approximated by a parameterized anisotropic Gaussian function (refer for example to paragraphs [0047], [0062], [0091], and to paragraphs [0138] through [0140]).
As to claim 15, Michaeli describes a non-transitory machine readable medium storing instructions that are configured to provide for kernel-aware super resolution, wherein the instructions, when executed by at least one processor of an electronic device, cause the at least one processor to obtain a burst of image frames (see Figure 9A, element 904 and refer for example to paragraphs [0162], [0163] and [0195]); generate a low-resolution image from the burst of image frames (refer for example to paragraphs [0032], [0049] through [0060], and paragraph [0100]); estimate a blur kernel based on the burst of image frames (refer for example to paragraphs [0031] through [0033] and paragraphs [0040] and [0041]); perform deconvolution on the low-resolution image using the blur kernel to generate a deconvolved image (refer for example to paragraph [0045]); and generate a high-resolution image using super resolution on the deconvolved image (refer for example to paragraph [0100]).
In regard to claim 16, Michaeli describes iteratively performing deconvolution and super resolution on the low-resolution image in order to generate the high-resolution image (refer for example to paragraph [0045]).
With regard to claim 17, Michaeli describes setting a noise level to suppress artifacts of the deconvolution (refer for example to paragraphs [0075] and [0076]).
In regard to claim 19, Michaeli describes approximating the blur kernel using a parameterized anisotropic Gaussian function that is consistent with an average blur kernel estimated from the burst of image frames (refer for example to paragraphs [0047], [0062], [0091], and to paragraphs [0138] through [0140]). 



Allowable Subject Matter
Claims 4, 6, 11, 13, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gruner, Milanfar, Douglas, Wang, Jesneck, Bozinovic, Krishnan, Yang, Lelescu, Chen, Gu, Dai, Gao and Bai all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
July 8, 2021